DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Claims 1, 3, 5-12, 14-19 and 21-24 are submitted for examination. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 112
Claim 21 was previously rejected for being mis-numbered. Claim 21 is now correctly numbered. However, claims 21-23 refer back to the “non-transitory computer readable medium of claim 18” while claim 18 is a method claim. For the purposes of examination it is assumed that the claims are intended to depend from claim 19. Appropriate correction is required. 

Response to Arguments- 35 USC § 103
Applicant argues on pages 13-14 that the “reference does not indicate that assignment of values to these tags transforms a 3D mechanical model from a static mechanical representation to a digital twin of the industrial automation system capable of simulation within a simulation platform in accordance with the simulation property, as recited in amended independent claim 1.” 
All other arguments relate to the newly amended claim language.
The arguments are moot in view of the new grounds of rejection. See below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-23 refer back to the “non-transitory computer readable medium of claim 18”, however, claim 18 is a method claim. For the purposes of examination it is assumed that the claims are intended to depend from claim 19. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10-11, 12, 14-15, 19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0053047 (“McDaniel”) in view of “Creation of helicopter dynamic systems digital twin using multibody simulations” (“Guivarch”).
Regarding claims 1, 12 and 19, McDaniel teaches:
A system for developing automation system models (McDaniel: Abstract), comprising:

a memory that stores executable components; a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising:

a user interface component configured to receive, via interaction with a graphical
interface display, mechanical design input data (McDaniel: para [0020], “FIG. 3A shows a graphical user interface of an engineering tool that may be utilized in some embodiments”; para [0039], “Models may also include indications for interfacing with other models and well as providing different configurations. Computer-aided design software extensions may be used to generate models by incorporating mechanical designs”); and

a mechanical modeling component configured to generate a static three-dimensional (3D) mechanical model of an industrial automation system based on the mechanical design input data (McDaniel: claim 1, “simulating automation applications based on input from a user, the method comprising: creating, by a computer, a system design in a three-dimensional workspace based on one or more instructions provided by the user,”; para [0039], “Models may also include indications for interfacing with other models and well as providing different configurations. Computer-aided design software extensions may be used to generate models by incorporating mechanical designs”; claim 10, “a workspace configured to allow user creation and manipulation of a three-dimensional model of an industrial environment”; para [0061], “For static objects, the position would remain constant…”),

wherein
the user interface component is further configured to

render, on the graphical interface display, an aspect toolbar that displays selectable control aspects corresponding to respective simulation properties (McDaniel: para [0063], “FIG. 6A provides an illustration of how the graphical user interface 600 of the engineering tool may be adapted to receive tag information. Here, a dialog box (enlarged in callout 605) provides fields”; para [0061], “For a moving object, the object may be permanent or dynamically generated. A moving object's position is determined by its kinematics. Various aspects of object may be partially simulated at runtime, including its kinematic position…the user might also provide simulation constraints to calculate positions for difficult cases”; para [0059], “the engineering tool provides logic blocks referred to herein as tag and tag sensors for integrating the engineering tool's programming and simulation language with the simulated components. These logic blocks may be used in conjunction with other logic blocks defined in the engineering tool such as ones for representing numerical values, arithmetic, selection, comparison, and other logical operations. The term tag, as used herein, refers to a label associated with a simulated object to set one or more properties”; para [0053], “FIG. 4C shows the various physics kinematic constraints associated with the different simulated elements in the device in portion 415 of the graphical user interface 405”),

receive, via interaction with the aspect toolbar (McDaniel: para [0063], “FIG. 6A provides an illustration of how the graphical user interface 600 of the engineering tool may be adapted to receive tag information. Here, a dialog box (enlarged in callout 605) provides fields”), selection of an aspect from the selectable control aspects (note: paragraph [0055] of applicant’s publication defines ‘control aspects’ as including “(e.g., control panels, conveyors, dynamic joints, end effectors, kinematic joints, loads, motors, physics, physics geometry, physics groups, sensors, etc.)”; McDaniel: para [0027], “FIG. 4C shows a view of the graphical user interface that allows configuration of the various physics constraints associated with the different physical components in the device shown in FIG. 4A”; para [0053], “As shown in FIGS. 4B and 4C, starting from the CAD and physical kinematics description of the device, the geometry and the simulation properties can be extracted automatically. Specifically, FIG. 4B shows the extracted geometric description of the various components of the device. Portion 410 of the graphical user interface 405 indicates that 7 solid bodies have been identified as being part of the device. Similarly, FIG. 4C shows the various physics kinematic constraints associated with the different simulated elements in the device in portion 415 of the graphical user interface 405”), and

receive, via interaction with the 3D mechanical model, selection of an element of the 3D mechanical model to which the aspect is to be assigned (McDaniel: para [0027] “FIG. 4C shows a view of the graphical user interface that allows configuration of the various physics constraints associated with the different physical components in the device shown in FIG. 4A”; para [0053], “As shown in FIGS. 4B and 4C, starting from the CAD and physical kinematics description of the device, the geometry and the simulation properties can be extracted automatically. Specifically, FIG. 4B shows the extracted geometric description of the various components of the device. Portion 410 of the graphical user interface 405 indicates that 7 solid bodies have been identified as being part of the device. Similarly, FIG. 4C shows the various physics kinematic constraints associated with the different simulated elements in the device in portion 415 of the graphical user interface 405”),

the executable components further comprise an aspect metadata component
configured to, in response to the selection of the element, assign a simulation property defined by the aspect to the element (note: paragraph [0066] of Applicant’s publication explains ‘aspect metadata’: “FIG. 8 is an illustration of an example CAD file 802 that has been marked with aspect metadata 508. In general, each element of a mechanical CAD drawing or model has an associated unique CAD entity identifier (ID) 804 with which that element's properties 808 (e.g., size, color, orientation, location, etc.) are associated”; McDaniel: para [0059], “The term tag, as used herein, refers to a label associated with a simulated object to set one or more properties. The value associated with the label is referred to herein as the "tag value." Examples of properties that may be set with tags include, without limitation, color, orientation, and shape of a component. Tags may also contain numerical, Boolean, string, or other properties”; the tag assigns simulation properties such as color, orientation, etc associated to the simulated object), and 


McDaniel does not teach but Guivarch does teach:
assignment of the simulation property to the element of the 3D mechanical model transforms the 3D mechanical model from a static mechanical representation to a digital twin of the industrial automation system capable of simulation within a simulation platform in accordance with the simulation property (note: this limitation is interpreted to mean that assigning a dynamic property to the element allows the static model to perform as a dynamic model; Guivarch: page 135, left column “A digital twin of a main rotor control mechanism has been built in direct connection with an existing test bench dedicated to this mechanism. This bench, shown in Fig. 4, consists only of parts belonging to a main rotor control mechanism. It allows to test this assembly under static and dynamic loadings”; “the loads of the hydraulic actuators are measured. These non-rotating parts can easily be instrumented, even under normal flight conditions, and corresponding measurements can therefore be used as inputs of a digital twin”; page 136, “Taking into account the operating principle of the test bench modelled here, the input data of the digital twin are the loads of the axial hydraulic actuators, considered here as constant loads. These loads, measured on the bench test, are applied to the fixed swashplate. Main rotor mast velocity is also an input data of the multibody model”; Introduction, “A digital twin is a model of a real product that uses as input data some information taken from this product in order to provide additional information about the
behavior of this product in operation”).

McDaniel does not explicitly teach that inputs of dynamic simulation properties creates a digital twin (see para [0049 of McDaniel, “The sizes and movements of the virtual devices in the engineering tool may be calibrated to be nearly identical to the real hardware…”) Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined McDaniel (directed to developing automation system models) with Guivarch (directed to dynamic inputs to create digital twins) and arrived at developing automation system models with dynamic inputs to create digital twins. One of ordinary skill in the art would have been motivated to make such a combination “in order to provide additional information about the behavior of this product in operation” (Guivarch: Introduction).

Regarding claims 3 and 24, McDaniel and Guivarch teach:
The system of claim 1, wherein the selectable control aspects comprise at least one of a slider joint, a revolute joint, a robot arm joint, a prismatic joint, a helical joint, a cylindrical joint, a planar joint, a spherical joint, a hinge, a conveyor (McDaniel: para [0040], “conveyor model”), a suction gripper, a mechanical gripper, a sensor, a pneumatic actuator, a hydraulic actuator, a pusher arm, a stopper, or a roller.

Regarding claims 5, 15 and 21, McDaniel and Guivarch teach:
para [0061], “For a moving object, the object may be permanent or dynamically generated. A moving object's position is determined by its kinematics. Various aspects of object may be partially simulated at runtime, including its kinematic position…the user might also provide simulation constraints to calculate positions for difficult cases”; para [0053], “FIG. 4C shows the various physics kinematic constraints associated with the different simulated elements in the device in portion 415 of the graphical user interface 405”), a motion constraint, a range of motion, a physics geometry, a speed, an acceleration, a deceleration, a coefficient of friction, an inertia, a material, a gear ratio, a gear diameter, an axis of motion, a start position, or an end position.

Regarding claim 6, McDaniel and Guivarch teach:
The system of claim 1, wherein

the user interface component is further configured to receive, via interaction with the graphical interface display, assignment of a load source aspect to a selected element of the 3D mechanical model, the load source aspect designates the selected element as a load source that introduces product to the industrial automation system, and aspect metadata defined by the load source aspect and assigned to the selected element causes the simulation platform to simulate release of the product to the industrial automation system by the selected element during simulation within the simulation platform (note: Applicant’s specification defines a ‘load source’ as that which introduce discrete items of product into the system, therefore the load source is considered the conveyor belt; page [0049], “FIG. 3E shows how the application appears in the graphical user interface 300 while in simulation mode. The simulation mode can be enabled by activating a run command of the graphical user interface (arrow 330). All aspects of the application's functions can be encoded using the engineering tool including movement of actuators, response to sensors, and production and interaction of work products. For example, the work tray 335 on the conveyor 340 and the gantry 345 picking up blocks 350 operate in the same manner in both the physical and virtual device. The sizes and movements of the virtual devices in the engineering tool may be calibrated to be nearly identical to the real hardware. For example, the position where the tray 335 is stopped underneath the color inspection camera can be the same for both virtual and physical worlds. There may be no sensor there. Thus, the tray 335 could be stopped because it measures out the correct distance. The software would need to get the value right so that the simulated stopping position is equivalent to the physical stopping position”).

Regarding claims 7, 16 and 22, McDaniel does not teach but Guivarch does teach:
The system of claim 1, further comprising an export component configured to, in response to receipt of an export instruction via the user interface component, export the digital twin to the (Guivarch: page 135, “the nonlinear mechanical solver SAMCEF MECANO has been retained, in association with the pre/post processing software Simcenter 3D”; page 134, “Multibody dynamic formalism is usually chosen to build this kind of models [9,10], as by using HOST [11], CAMRAD II [12] and other software”).

McDaniel does not explicitly teach that inputs of dynamic simulation properties creates a digital twin (see para [0049 of McDaniel, “The sizes and movements of the virtual devices in the engineering tool may be calibrated to be nearly identical to the real hardware…”) Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined McDaniel (directed to developing automation system models) with Guivarch (directed to dynamic inputs to create digital twins) and arrived at developing automation system models with dynamic inputs to create digital twins. One of ordinary skill in the art would have been motivated to make such a combination “in order to provide additional information about the behavior of this product in operation” (Guivarch: Introduction).

Regarding claim 10, McDaniel and Guivarch teach:
The system of claim 1, wherein the aspect toolbar and the aspect metadata component are installable add-ons to a computer-aided design (CAD) system comprising the user interface component and the mechanical modeling component (McDaniel: para [0052], “component design tool is a completely separate tool from the engineering design tool or it may be an add-on to another software application such as CAD system. In this example, it is assumed that the component design tool is a separate software item that is used by a supplier to design a virtual component which includes the functionality of a related physical device made by the supplier”).

Regarding claim 11, McDaniel and Guivarch teach:
The system of claim 10, wherein the aspect metadata component is configured to associate the simulation property assigned to the element with a CAD identifier respectively corresponding to the element of the 3D mechanical model (McDaniel: para [0059], “The term tag, as used herein, refers to a label associated with a simulated object to set one or more properties. The value associated with the label is referred to herein as the "tag value." Examples of properties that may be set with tags include, without limitation, color, orientation, and shape of a component. Tags may also contain numerical, Boolean, string, or other properties”; para [0037], “Using these tags, various properties can be set for simulation objects which, in turn, help to ease the integration of real-world information into the simulation”).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0053047 (“McDaniel”) in view of “Creation of helicopter dynamic systems digital twin using multibody simulations” (“Guivarch”), further in view of “Virtual Commissioning and construction of a digital twin for Smarta Fabriker” (“Jakob”).
Regarding claims 8 and 17, McDaniel and Guivarch do not teach but Jakob does teach:
The system of claim 7, wherein

the aspect metadata component is further configured to, in response to determining that
the simulation property defined by the aspect defines a controller input or a controller output, add the controller input or the controller output to a master I/O list for the automation system, and

the export component is further configured to export the master I/O list to the simulation
platform with the digital twin (Jakob: page 4, “To perform a VC a connection between the model and the PLC (Programmable Logic Controller) must be done, and that’s when the I/O signal list can be defined and imported to the Virtual Model.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined McDaniel and Guivarch (directed to automation system models) with Jakob (directed to master I/O list) and arrived at automation system models with master I/O list. One of ordinary skill in the art would have been motivated to make such a combination because “it is important to construct the digital model before (Jakob: page 4).



Claims 9, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0053047 (“McDaniel”) in view of “Creation of helicopter dynamic systems digital twin using multibody simulations” (“Guivarch”), further in view of ““Inspection Data to Support a Digital Twin for Geometry Assurance” (“Warmefjord”)”.
Regarding claims 9, 18 and 23, McDaniel and Guivarch do not teach but Warmefjord does teach:
The system of claim 7, further comprising an import component configured to, in response to receipt of an import instruction via interaction with the graphical interface display, import an updated version of the digital twin from the simulation platform, wherein the updated version of the digital twin comprises a modification applied in the simulation platform to at least one of the 3D mechanical model (optimization is considered updating the digital twin; Warmefjord: 2.2 The Digital Twin in the Design Phase, “In [19] the assembly sequence feasibility and quality are optimized by and/or graphs and advanced path planning. Furthermore, it has been shown in literature that the chosen joining sequence affects both geometrical quality and cycle time [20]. The joining sequence can be optimized using for example genetic algorithms [20, 21] or branch and bound techniques [22]”; page 6, “In Table 1, the main activities (columns) related to a Digital Twin for real time optimization in the production phase and their required inputs (rows) are listed”), the simulation property, or industrial controller connectivity information.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined McDaniel and Guivarch (directed to automation system models) with Warmefjord (updating a digital twin) and arrived at automation system modeling a digital twin. One of ordinary skill in the art would have been (Warmefjord: Introduction).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148